Citation Nr: 1625613	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), from April 21, 2010.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1974 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2008 and July 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part continued a 
30 percent rating for the right knee disability, a 20 percent rating for the low back disability, and a separate 10 percent rating for left lower extremity radiculopathy.    

In September 2013, the Board adjudicated the issues of rating the right knee, back, and left lower extremity.  The Board noted that an April 2010 rating decision denied the issue of the entitlement to TDIU; however, the Board found that, according to Rice v Shinseki, 22 Vet. App. 447 (2009), the Board still had jurisdiction over the claim for TDIU, as it is a part of the claim for an increased rating, and the Board remanded the issue of TDIU for VA examinations and opinions regarding employability.  As discussed below, this decision grants entitlement to TDIU; therefore, no further discussion of compliance with the prior remand order is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  An April 21, 2010 rating decision denied entitlement to TDIU.  

2.  The Veteran did not timely file a notice of disagreement with the April 21, 2010 rating decision, and no new and material evidence was received pertaining to the issue of employability within one year of the April 21, 2010 rating decision.   

3.  Since April 21, 2010, the service-connected disabilities prevent the Veteran from obtaining substantial gainful employment.  


CONCLUSIONS OF LAW

1.  The April 21, 2010 rating decision denying entitlement to TDIU became final.   38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU have been met from April 21, 2010, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for entitlement to TDIU.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Prior Final Rating Decisions  

In Rice, 22 Vet. App. 447, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In an April 2010 rating decision, the RO denied TDIU.  The Veteran did not file a notice of disagreement with the April 2010 rating decision, nor was new and material evidence relating to the issue of unemployability received within one year of the April 2010 rating decision.  As such, the April 2010 rating decision denial of TDIU became final.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 3.104, 20.1103.  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2015).  The Board finds that the Veteran has not alleged CUE in this case regarding the final April 2010 rating decision denial of TDIU; indeed, the Veteran has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the April 2010 rating decision's final denial of TDIU.  

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in April 2010).  The Court in Rice held that the claim for TDIU was not inseparable from the claim for a higher initial rating when new evidence was submitted within one year of the RO's decision assigning an initial rating for the underlying disability, a question not at issue in this instance because of the finality of the April 2010 TDIU rating decision.  This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  

Accordingly, the issue of entitlement to TDIU prior to April 21, 2010 (the date of the final rating decision denying TDIU) is not presently before the Board as an issue that is inseparable from the original increased rating appeal for the right knee disability (which was decided by the Board in September 2013).  The holding in Rice does not extend to override finality of the April 2010 final denial of TDIU, both for the reasons stated distinguishing this case from Rice, and because, since the Court issued the Rice decision in 2009, the Court has not issued a precedential decision extending the generalized principle of attachment of TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the finality of a prior final decision must be respected in VA adjudications.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 20.1103 (2015); see also 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400(o) (2015) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Entitlement to TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16. 

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

In the present case, the Veteran is currently service connected for coronary artery disease at 60 percent, a right knee total replacement at 50 percent, lumbar back disability at 20 percent, left lower extremity radiculopathy at 10 percent, hypertension at 10 percent, a left knee disability at 10 percent, and noncompensable scars, with a current combined rating of 90 percent.  Furthermore, for the entire period on appeal from April 21, 2010, the service-connected disabilities have had a combined rating of at least 70 percent, with disabilities of the lower extremities combined to 40 percent (including bilateral factor); therefore, the Board will considered TDIU eligibility under 38 C.F.R. § 4.16a.

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91. The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran generally contends that he is unable to obtain employment due to the service-connected disabilities.  In November 2009, on the claim for increased compensation based on unemployability, the Veteran wrote he has been unable to work since 1990 due to the chronic pain from the service-connected bilateral knee and back disabilities.  The Veteran stated that he has looked for work throughout the years, but that no employer will hire him because the service-connected disabilities are a too much of a risk and liability for employers.  In a December 2009 letter, the Veteran reported that, after service separation in 1987 and until 1990, he worked as a courier, bringing medical supplies between hospitals.  

Review of the DD Form 214 shows that the Veteran served on active duty from November 1974 to February 1987, and the MOS was infantryman and telephone central office repairer.  The DD Form 214 additionally reported that the Veteran had graduated from high school, or equivalent.  

In July 1992, the Veteran applied for vocational rehabilitation, and reported he had a high school diploma.  No additional vocational rehabilitation records are associated with the claims file.  

In August 2006, during VA treatment, the Veteran reported that he was retired, and last worked in November 1990.  The Veteran reported having some college education, but did not report graduating from college.  Review of all VA treatment records show that the Veteran consistently reported being unemployed during the period on appeal from April 21, 2010.   

Review of September 2011 private treatment records shows that the Veteran has a permanent lifting restriction of 30 pounds or greater, which is effective since the November 2010 back surgery.  

In May 2011, the Veteran was afforded a VA examination to help assess the severity of the service-connected back and radiculopathy disabilities.  At that time, the Veteran reported severe pain, stiffness, spasms, decreased motion, and numbness of the low back, with flare-ups occurring spontaneously.  The Veteran additionally reported associated pain radiation down the left lower extremity with tingling, numbness, and weakness.  At that time, the Veteran reported limitations in walking, and the Veteran required a cane to ambulate.  

In March 2012, the Veteran was afforded a VA examination to help assess the severity of the service-connected bilateral knee disabilities.  At that time, the Veteran had full range of motion of both knees, but endorsed symptoms of pain.  The VA examination did not discuss functional impairment from the bilateral knee disability.  The VA examiner opined the bilateral knee disability did not affect the Veteran's ability to work.  

In April 2012, the Veteran was afforded a VA examination to help assess the coronary artery disease (CAD).  At that time, the VA examiner a MET level between 7-10 METS, indicating the Veteran is able to do activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The VA examiner opined that the CAD did not impact the Veteran's ability to work.  

In December 2014, the Veteran was afforded VA examinations to help assess the severity of the service-connected disabilities, and for an opinion regarding whether the service-connected disabilities prevent the Veteran from obtaining or maintaining employment.  At that time, the Veteran reported the back and knee disabilities impact his ability to bend, walk, and stand, and the Veteran reported that flare-ups caused additional pain and weakness.  The VA examiner noted the Veteran has an abnormal gait, and he walks with a limp.  Regarding the hypertension and CAD, the VA examiner assessed the Veteran's METs level to be between 3-5 METs, indicating limited exertional capacity, due to dyspnea and angina.  The VA examiner noted the permanent 30 pound lifting restriction, and opined that the Veteran is not unemployable and is able to do sedentary work.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that all the service-connected disabilities prevent the Veteran from obtaining substantial gainful employment from April 21, 2010.  While the Board notes that the May 2011, March 2012, and April 2012 VA examiners opined that each specific disability does not prevent the Veteran from working, and the December 2014 VA examiner opined that the Veteran is able to perform sedentary work, VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354.  The Board finds that, based on the Veteran's level of education, post-service work experience as a medical supply courier, and an in-service MOS as a telephone central office repairer and infantryman, the service-connected disabilities prevent the Veteran from obtaining substantial gainful employment as the service-connected disabilities preclude the Veteran from obtaining employment for which he is eligible.  

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that all the service-connected disabilities are of sufficient severity to preclude the Veteran from maintaining gainful employment to warrant entitlement to TDIU for the period from April 21, 2010.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

TDIU from April 21, 2010 is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


